Opinion by
Judge Pryor:
The act incorporating the town of Elizabethtown authorized that corporation to sue in the name of the trustees, and by the ruling in this case, although the corporation still exists, it is not permitted to maintain the action. The right to recover is in the corporation, and the trustees having authorized the action there is no reason for denying a recovery if warranted by the facts. It is the corporation suing, and not the trustees, and their resignation does not stop the litigation or divest the corporation of the right to. its property and to recover it of those who have it in their possession, or who, owing it, refuse to pay.
The judgment is reversed and cause remanded with directions to proceed with the case. The plea of abatement is not good.